Citation Nr: 1221136	
Decision Date: 06/18/12    Archive Date: 06/29/12

DOCKET NO.  08-26 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a low back condition.

3.  Entitlement to service connection for a defective vision (to include residuals of a shrapnel injury to the eye).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1959 to January 1982.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from decisions of April 1982 and May 2008 by the Department of Veterans Affairs (VA) Philadelphia, Pennsylvania and St. Petersburg, Florida Regional Offices (RO). 

The issues of entitlement to service connection for a low back condition and a vision disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not suffer from tinnitus in service or for many years thereafter, and his current tinnitus is not related to his active service.  

2.  The Veteran is not service-connected for bilateral hearing loss.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Here, the VCAA duty to notify was satisfied for the tinnitus claim by way of a letter sent to the Veteran in December 2007-prior to the initial RO decision in this matter-that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records and records of his post-service VA treatment.  There are no other identified treatment records or other records that remain outstanding.  The Veteran was also afforded a VA compensation and pension examination germane to the tinnitus claim on appeal.  

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds that all necessary development has been accomplished and an adjudication of the tinnitus claim may proceed on the merits.

II.  Service Connection for Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic; continuity is also required where a diagnosis of chronicity may be legitimately questioned.  Id.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In order to grant a service connection claim, the Board must find evidence that the Veteran currently suffers from a disability, evidence of an in service incurrence or aggravation of that disability, and evidence of a nexus between the present disability and the disability claimed in service.  Hickson v. West, 12 Vet. App 247, 253 (1999) (citing 38 C.F.R. § 3.303(a)).  

Here, the Veteran seeks service connection for tinnitus, a condition which he contends is either related directly to his active service or that is secondary to bilateral hearing loss.  For the reasons that follow, his claim shall be denied.

First, the Board acknowledges that the Veteran currently suffers from tinnitus.  The Veteran underwent a VA audiological examination in March 2008.  In that examination, the Veteran complained of suffering from recurrent bilateral tinnitus for approximately the last year.  The Veteran stated that his tinnitus began after his suffering from an ear infection.  Indeed, in a May 2007 VA audiology consult note, a VA audiologist stated that the Veteran was suffering from reduced hearing, drainage, otalgia and tinnitus.  After using ear drops for the prior four weeks, the Veteran's drainage and otalgia resolved.  The VA audiologist removed cerumen from the Veteran's ears, and the Veteran was pleased with the improvement in his hearing.  Thus, the current disability element of the claim is established.

In his May 2008 notice of disagreement (NOD), the Veteran stated that rather than simply experiencing tinnitus for the year prior to his VA examination, he instead had been suffering from tinnitus "for many years."  The Veteran did not, however, place the date of onset in service or close temporally to his active service.

The Board also notes that though the Veteran did not report suffering from tinnitus during his active service, he was likely exposed to loud noise during that service.  The Veteran served in the U.S. Army for more than 20 years.  He also served in the Republic of Vietnam, and he was awarded (among other decorations) the Combat Infantryman Badge, the Bronze Star Medal with 2 Oak Leaf Clusters, and the Air Medal with Valor device.  Given the Veteran's history of combat service, the Board shall concede that he was exposed to loud noise during his active service as such exposure is consistent with the circumstances, conditions and hardships of the Veteran's service.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d).

Despite this exposure, the evidence does not indicate that his current tinnitus is related to his in-service noise exposure.  As noted previously, the Veteran underwent a VA examination in March 2008.  After examining the Veteran, the examiner concluded that his tinnitus was less likely than not related to his active service.  The examiner noted that the Veteran's hearing was normal bilaterally at separation.  He also noted that the Veteran stated that his tinnitus began a year earlier in conjunction with an unknown ear pathology.  Based on the approximate time of onset and the current circumstances of his condition, the examiner concluded that the Veteran's bilateral tinnitus is less likely than not due to his military service.  

Again, the Board notes the Veteran's statement that his tinnitus existed prior to the period that the examiner highlighted.  Despite this statement, the Veteran did not place the onset of his tinnitus close in time to his retirement, nor has the Veteran ever stated that he suffered from tinnitus prior to his retirement.

There is no other competent evidence relating the Veteran's tinnitus to his active service.  To the extent that the Veteran's statements could be read broadly as to infer such an argument, the Board finds that those statements would not be competent.  Generally speaking, a layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Here, the Board finds that determining the etiology of tinnitus requires specialized medical training and is thus not susceptible to lay observation because the evidence does not show that the Veteran experienced tinnitus during service, only noise exposure.  Accordingly, even if the Board were to read the Veteran's statements broadly to infer a link between his condition and his active service, those statements would not be competent for this purpose.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Veteran does contend, however, that his tinnitus is secondary to his bilateral hearing loss.  Pursuant to VA regulation, service connection may also be granted for a disability shown to be secondary to an already service-connected disorder.  38 C.F.R. § 3.310 (2011) (providing that "a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected").  

This contention fails, however, because the Veteran is not service connected for bilateral hearing loss.  In the Veteran's November 2007 in which he sought service connection for tinnitus, he also sought service connection for bilateral hearing loss (this issue is not on appeal, however, as the Veteran did not include this issue on his September 2008 substantive appeal).  At the Veteran's March 2008 VA examination, the Veteran was not found to be suffering from hearing loss that had deteriorated to a point to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385 (defining hearing loss for VA disability purposes).  As the Veteran is not service connected for his hearing loss, he cannot be service connected on a secondary basis to that disability for his claimed tinnitus because the provisions presuppose that a veteran is in fact service connected for the underlying disability.

In summary, the Board finds that there is no competent evidence establishing a causal relationship between the Veteran's current tinnitus and his active service.  The Board further finds that as the Veteran is not service connected for bilateral hearing loss, he cannot be service connected for tinnitus as secondary to that disability.  Accordingly, the Board concludes that the criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154; 38 C.F.R. §§ 3.303, 3.304, 3.310.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for tinnitus is denied.


REMAND

The Veteran also seeks service connection for both a low back condition and an eye disorder.  For the reasons that follow, these claims must be remanded.

Before turning to the merits of the remand, a brief review of the history of the Veteran's claims is instructive.  

The Veteran sought service connection for both back and vision disorders in a February 1982 claim.  He underwent a VA examination in March 1982, and in April 1982, the RO denied both of his claims.  The Veteran was apprised of the decision and his appellate rights by a letter in May 1982.  In a June 1982 letter, the Veteran wrote "please acknowledge this writing as my notice of disagreement" with the April 1982 denial of his claims for his back and defective vision.  The RO, however, wrote the Veteran a letter in June 1982 that again provided the reasons for the denial of his service connection claims, and it informed him that if he still wished to file a NOD, he must do so within 30 days.  The Veteran did not do so and no further action was taken on either claims, at least not until the back claim was more recently pursued again.

In February 2007, the Veteran again sought service connection for a low back condition.  In a March 2007 letter, the RO informed the Veteran that his previous claim was considered final, and that he would have to submit new and material evidence to reopen his claim.  In September 2007, the RO denied the Veteran's claim for service connection for a low back condition, finding that new and material evidence had not been submitted.  The Veteran filed a NOD, and in July 2008, the RO issued a statement of the case (SOC).  The Veteran then filed a timely substantive appeal.

Here, though the RO has treated the Veteran's claim of service connection for a low back condition as one to reopen a previously denied claim, the Board finds that this was not appropriate.  Again, though the Veteran filed a NOD with his original denials in June 1982 (using the exact phrase "notice of disagreement"), the RO did not treat his writing as a valid NOD.  The RO should have issued a SOC for the two issues highlighted by the Veteran at that time but never did, despite his filing a valid NOD.  Accordingly, the Board finds that the Veteran's initial February 1982 claims (as to the low back and defective vision) are not final and that the two issues remain now (as they have for 30 years) pending. 

In light of the subsequent "claim," the two issues are treated differently.  Because the Veteran has filed a valid NOD with respect to a claim of service connection for defective vision, and no SOC has been issued, that claim must be remanded for the issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Although a SOC was issued in July 2008 regarding the low back condition claim, the matter was treated as a claim to reopen rather than adjudicated de novo since the claim was still pending.  Thus, the RO must adjudicate the claim of service connection for a low back condition again by issuing another SOC (if the claim is not granted), but on a de novo basis rather than on the basis of a claim to reopen.  Additionally, a substantive appeal is not necessary to perfect an appeal for the low back claim because the Veteran already submitted one in a timely manner in July 2008.

In light of the remand, and given that both claims were initially filed prior to the enactment of the VCAA, the Veteran should be sent a new VCAA notice letter on remand.

Accordingly, these issues are REMANDED for the following actions:

1.  Send a letter to the Veteran with notice in accordance with the VCAA informing him of what evidence is required to substantiate his claims of service connection for a low back condition and defective vision, and of his and VA's respective duties for obtaining evidence.  The letter should be for claims of service connection, but not on the basis of reopening a finally decided claim (i.e., no need to submit new and material evidence).

2.  Provide a SOC to the Veteran and his representative regarding the issue of entitlement to service connection for defective vision.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect his appeal to the Board concerning this issue.  If, and only if, a timely substantive appeal is filed, should this claim be certified to the Board.

3.  Also, after completing any additional development necessary, readjudicate the claim of service connection for a low back condition on a de novo basis by issuing a new SOC (unless the claim is granted).  Allow the Veteran and his representative time to respond before returning the claim to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


